DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group C (Claims 11-20) in the reply filed on 11/23/2020 is acknowledged in addition to canceled Claims 8-10 and new Claims 21-23. Claims 1-7 and 11-23 are currently pending while Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and there being no allowable generic or linking claim. 

Information Disclosure Statement
2.	The information disclosure statement filed 3/29/2017 fails to comply with 37 CFR 1.98(a)(3)(i) because the both Non-Patent literature documents (including the Chinese office action dated 3/20/2017) and the foreign reference (CN101410190) are not accompanied by (at least) a concise explanation of relevance in the English language, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Copies of these references have been placed in the application file but the information referred to therein, which is not in the English language, has not been considered.

Specification
The disclosure is objected to because of the following informalities: 
The third sentence in Par [0002] is grammatically incorrect - revise the wording for clarity
The last sentence in Par [0024] is grammatically incorrect - revise the wording for clarity
It is recommended that Applicant review the specification in its entirety to ensure that no other grammatical errors are present
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 recites the limitation “the baking process” in line 7. There is insufficient antecedent basis for this limitation in the claim.
	Claims 12-20 are rejected due to their dependency on Claim 11. 
	Claim 14 recites the limitation “wherein the increasing of the duration of the baking process is based on a largest temperature difference between a target wafer temperature and a measured wafer temperature” which is considered indefinite because “a largest temperature difference” implies that several distinct temperature differences are present and that one of those several distinct temperature differences is the largest yet only one single temperature difference has been established - the difference between “a target wafer temperature and a measured wafer temperature”. In Claim 11, on which Claim 14 depends, it appears that only a single temperature measurement is taken. It is unclear if 
	Claim 15 recites the limitation “wherein the increasing of the duration of the baking process is based on a largest temperature difference between a target heating element temperature and a measured heating element temperature” which is considered indefinite because “a largest temperature difference” implies that several distinct temperature differences are present and that one of those several distinct temperature differences is the largest yet only one single temperature difference has been established - the difference between “a target heating element temperature and a measured heating element temperature”. In Claim 11, on which Claim 15 depends, it appears that only a single temperature measurement is taken. It is unclear if the claimed method continuously measures a plurality of temperature differences, if the method measures a snap shot of temperature differences over different areas one time only, or if only a single temperature difference exists. The metes and bounds of the claim are consequently unclear. 
	Claim 21 recites the limitation “the measured temperature” in line 7 which is considered indefinite because it is unclear if this limitation is referring to “a temperature of the heating element” (line 5), to “a temperature of the wafer” (line 5) or to some other temperature altogether. The metes and bounds of the claim are consequently unclear. For the purpose of expediting prosecution, this limitation will be interpreted as a measured temperature. 
	Claims 22-23 are rejected due to their dependency on Claim 21. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-15, 17, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Herchen (US 2009/0060480 A1) in view of Merry et al. (US 2010/0111511 A1).  
	Regarding Claim 11, Herchen teaches of a method comprising: 
	supporting a wafer  (wafer that is disposed between element (120) and element (110) - see at least [0021] and Figs. 1, 5) on a heating element (50), wherein the heating element is located in a baking chamber (100) (see at least [0038] and Figs. 1, 5);
	heating the wafer for a first duration (“predetermined time” which may be “10 seconds or less”) using the heating element (see at least [0008], Fig. 4 and Claims 7-8 of Herchen); 
	measuring a temperature of the heating element (via temperature sensors 141-146) (see at least [0038]-[0039] and Fig. 5) and temperature information related to the wafer (via temperature sensors (113)) during the first duration to obtain temperature information (temperature sensors (113) sense temperatures of face plate (110) which depicts the temperatures given off by the body of the wafer - see at least [0021], [0025], Fig. 1 and note that temperature sensors (113) are disposed directly over the wafer such that the “method of providing substantially steady state wafer temperature control” can be carried out). 
	Herchen fails to explicitly teach of directly measuring a temperature of the wafer itself and of increasing a duration of the baking process beyond the first duration in response to the temperature information.
	Merry discloses a relatable method for using an adaptive baking system (Fig. 1) that comprises monitoring and controlling the temperature of a wafer (“substrate” - (156)) in real time during processing (see Abstract). The system comprises a heating element (133) that creates a plurality of 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system/method taught by Herchen by configuring an infrared camera into the system that is capable of measuring temperatures of the wafer in real time during processing and delivering that information to the controller as taught by Merry and to have increased a duration of a baking process beyond a first duration in response to the measured temperature information as also taught by Merry. Doing so would have provided means for obtaining more detailed and higher resolution temperature information of the wafer thereby facilitating improved real-time monitoring and temperature control of the wafer. Moreover, increasing a duration of the baking process beyond the first duration in response to the measured temperature information would reduce temperature non-uniformity of the wafer upon detection of temperature non-uniformity of the wafer. Note that such modification would have necessarily resulted in the invention as claimed. 

1-126) of a plurality of heating zones of the heating element (see at least [0038] and Fig. 5).

	Regarding Claim 13, Herchen also teaches that the heating of the wafer comprises providing a single heating signal to the heating element (the single signal to, e.g., 121); and routing the single heating signal to a specific heating zone (121) of a plurality of heating zones (121-126) of the heating element based on information in the single heating signal (see at least [0038] and Fig. 5). 

	Regarding Claim 14, to the extent that Claim 14 is understood in light of the 112(b) rejection set forth in this Office Action, Merry also teaches that increasing of the duration of the baking process is based on a temperature difference between a target wafer temperature and a measured wafer temperature (see at least [0035]-[0036] and the rejection for Claim 11).

	Regarding Claim 15, to the extent that Claim 15 is understood in light of the 112(b) rejection set forth in this Office Action, Merry also teaches that increasing the duration of the baking process is based on a temperature difference between a target wafer temperature and a measured wafer temperature (see at least [0035]-[0036] and the rejection for Claim 11) and Herchen teaches of measuring a temperature of the heating element (via temperature sensors 141-146) (see at least [0038]-[0039] and Fig. 5) during the first duration. Thus, the temperature information in the combined method would comprise both information related to temperature differences of the wafer and temperature differences of the heating element. The combined method would accordingly increase the duration of the baking process based on a temperature difference between a target heating element temperature (as taught 

	Regarding Claim 17, Merry also teaches that the measuring of the temperature of the wafer comprises measuring the temperature of the wafer across an entirety of a surface of the wafer (see at least [0035]-[0036] and Figs. 1-3B). 

	Regarding Claim 18, Herchen also teaches that the heating of the wafer comprises controlling a plurality of heating zones (121-126) of the heating element based on a heating element layout parameter (e.g. the parameter of (at least) zone location) (see at least [0038] and Fig. 5).

Regarding Claim 21, to the extent that Claim 21 is understood in light of the 112(b) rejection set forth in this Office Action, Herchen teaches of a method comprising: 
	supporting a wafer  (wafer that is disposed between element (120) and element (110) - see at least [0021] and Figs. 1, 5) on a heating element (50), wherein the heating element is located in a baking chamber (100) (see at least [0038] and Figs. 1, 5);
	heating the wafer for a first duration (“predetermined time” which may be “10 seconds or less”) using the heating element (see at least [0008], Fig. 4 and Claims 7-8 of Herchen); 
	measuring a temperature of the heating element (via temperature sensors 141-146) (see at least [0038]-[0039] and Fig. 5) and temperature information related to the wafer (via temperature sensors (113)) during the first duration to obtain temperature information (temperature sensors (113) sense temperatures of face plate (110) which depicts the temperatures given off by the body of the wafer - see at least [0021], [0025], Fig. 1 and note that temperature sensors (113) are disposed directly over the wafer such that the “method of providing substantially steady state wafer temperature control” can be 
	Herchen fails to explicitly teach of directly measuring a temperature of the wafer itself and of increasing a duration of the baking process beyond the first duration in response to the temperature information.
	Merry discloses a relatable method for using an adaptive baking system (Fig. 1) that comprises monitoring and controlling the temperature of a wafer (“substrate” - (156)) in real time during processing (see Abstract). The system comprises a heating element (133) that creates a plurality of heating zones (310) in addition to a temperature sensor (150), in the form of an infrared camera, that directly measures temperatures of the wafer (see at least [0022], [0025] and Figs. 1, 3A, 3B). Merry teaches that such configuration is advantageous because the infrared camera provides “more detailed and higher resolution temperature data than discrete or point measurements made by individual sensors” (see [0022]); this data can be used with a controller to facilitate “an improved method of real-time monitoring and control of the temperature of a substrate in a processing system” wherein temperature non-uniformity across the substrate is minimized (see [0038]). Furthermore, the system comprises a controller (160) that is configured to carry out a method step that increases a duration of a baking process beyond a first duration (increase to “a longer duration of heating”) in response to the measured temperature information (see at least [0035]-[0036] and Figs. 1-3B) and teaches that such a method step is advantageous because it reduces temperature non-uniformity in the wafer after temperature non-uniformity has been detected (see at least [0035]-[0036]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system/method taught by Herchen by configuring an infrared camera into the system that is capable of measuring temperatures of the wafer in real time during processing and delivering that information to a controller as taught by Merry and to have increased a 

	Regarding Claim 22, Merry also teaches that controlling the heating element comprises increasing a duration of the baking process beyond the first duration (increase to “a longer duration of heating”) in response to the temperature information (see at least [0035]-[0036] and Figs. 1-3B). 

	Regarding Claim 23, Herchen also teaches that controlling the heating element comprises controlling each heating zone (121-126) of a plurality of heating zones (121-126) of the heating element (see at least [0038]-[0039] and Fig. 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herchen and Merry further in view of Dakshina-Murthy et al. (US 8,547,521 B1) (hereinafter “Dakashina-Murthy”). 
	Regarding Claim 16, Herchen and Merry teach the method of Claim 11 (see the rejection for Clam 11), but fail to explicitly teach that measuring the temperature of the heating element comprises measuring the temperature using at least one sensor embedded in a surface of the wafer. However, embedded sensors are known in the art. 
	Dakashina-Murthy discloses a relatable method of monitoring the temperature of a wafer (504) during processing (see at least Col. 9 lines 38-58 and Figs. 5-8) and teaches of embedding wireless inter alia, they transmit signals remotely, can be calibrated remotely and can provide a highly accurate temperature reading at their embedded depth (see at least Col. 8 lines 7-43 and Figs. 5-8).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the system/method taught by Herchen and Merry by embedding at least one remote temperature sensor into a surface of the wafer that can be used to transmit wireless temperature signals to a transceiver as taught by Dakashina-Murthy. Doing so would have increased the amount of temperature information available relating to the wafer which would have facilitated more accurate control of its temperature. Moreover, using at least one embedded sensor would have provided information relating to temperature at a given depth within the wafer, would have enabled wireless temperature signal transmission and would have enabled remote calibration. Note that such modification would have necessarily resulted in the invention as claimed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Herchen and Merry further in view of Shigetomi et al. (US 2004/0250762 A1) (hereinafter “Shigetomi”). 
	Regarding Claim 19, Herchen and Merry teach the method of Claim 11 (see the rejection for Claim 11), but fail to explicitly teach of plotting a measured temperature of the heating element versus time and a target temperature of the heating element versus time on a graph. However, doing so is known in the art. 
	Shigetomi discloses a relatable substrate processing apparatus and method for using the same (see Abstract and Fig. 1). Shigetomi teaches of plotting a measured temperature of a heating element (“table” - (3)) (see at least Abstract and Figs. 1, 5) versus time and a target temperature of the heating 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the system/method taught by Herchen and Merry by plotting a measured temperature of the heating element versus time and a target temperature of the heating element versus time on a graph as taught by Shigetomi. Doing so would have enhanced the means for temperature monitoring and control. Note that such modification would have necessarily resulted in the invention as claimed.

Allowable Subject Matter
8.	Dependent Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Claim 20 claims the following: “The method of claim 19, wherein the increasing the duration of the baking process comprises determining an amount of the duration based on a magnitude of a slope of a plot of the measured temperature of the heating element versus time”. 
	Neither Herchen, Merry, nor any other known prior art reference teaches of “determining an amount of the duration based on a magnitude of a slope of a plot of the measured temperature of the heating element versus time” and no motivation would have existed to have further modified the prior art combination of Herchen, Merry and Shigetomi (which was used to reject Claim 19 which Claim 20 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kesteren et al. (US 2005/0115945 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/27/2020

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762